Citation Nr: 1643391	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  12-14 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation in excess of 50 percent prior to March 12, 2012 and in excess of 70 percent from March 12, 2012 for posttraumatic stress disorder (PTSD) with adjustment disorder and depressed mood.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an October 2011 rating decision, by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, granted entitlement to service connection for PTSD and assigned a 50 percent disability evaluation.  In a July 2016 decision, the RO increase the Veteran's disability rating for PTSD to 70 percent, effective March 12, 2012.  


FINDING OF FACT

In an October 2016 written statement, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal as to the issue of entitlement to an increased rating for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran, concerning the issue of entitlement to an increased rating for PTSD, have been met.  38 U.S.C.A. § 7105 (b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 , the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2015).
 
Withdrawal may be made by the Veteran or by his or her authorized representative, except that a representative may not withdraw a substantive appeal filed by the Veteran personally without the express written consent of the Veteran.  38 C.F.R. § 20.204 (c) (2015).

In a written statement, dated in October 2016, the Veteran indicated that he wished to withdraw his appeal as to the issue of an increased rating for PTSD.

Thus, the Board finds that the Veteran withdrew his appeal as to the issue of an increased rating for PTSD.  Hence, there remains no allegation of errors of fact or law for appellate consideration on that issue.  Therefore, the provisions of the Veterans Claims Assistance Act (VCAA) are not applicable.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.


ORDER

The appeal as to the issue of entitlement to an increased rating for PTSD is dismissed.


____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


